Exhibit PLEDGE AND SECURITY AGREEMENT This PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as of December 3, 2009, made by BEMT Springhouse, LLC, a Delaware limited liability company (“BEMT”) for Bluerock Special Opportunity + Income Fund, LLC, a Delaware limited liability company (the “SOIF”), recites and provides: Recitals: A.BEMT has entered into that certain Secured Promissory Note dated December 3, 2009 for the benefit of SOIF (the “BEMT Note”). B.BEMT desires to grant SOIF a security interest in the Pledged Collateral (as defined herein) to secure BEMT’s performance under the BEMT Note in accordance with the provisions hereof. C.BEMT owns a membership interest in BR Springhouse Managing Member, LLC, a Delaware limited liability company (the “JV”). Agreement: NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and to further induce SOIF to fund the BEMT Note, BEMT and SOIF hereby covenant and agree as follows: Section 1.
